DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Henricks on 02/17/2022.
The application has been amended as follows: 
A- Claims 95 and 96 have been canceled.
B- Claims 81, 87 and 97 have been amended as follows:
--81. (amended) A removable carrier for one or more working elements for a working tool, the removable carrier configured to be removably supported on a tool core for forming the working tool, the removable carrier comprising a working body portion configured to receive working elements used by a working tool for working a workpiece, and a support portion coupled to the working body portion wherein the support portion includes first and second opposite side surfaces, and wherein the first side surface includes a geometry different from a geometry of the second side surface such that first and second removable carriers placed side-by-side can move toward each other in a plane so that a first side surface geometry on the first removable carrier can fit with a wherein the support portion includes an edge surface opposite the working body portion wherein the edge surface includes a plurality of straight surfaces and a plurality of arcuate surfaces, and wherein the edge surface includes a plurality of walls defining a plurality of semicircular openings.--
--87. (amended) A removable carrier section for one or more working elements for a working tool, the carrier configured to be removably supported on a tool core for forming the working tool, the carrier comprising a working body portion configured to receive working elements used by a working tool for working a workpiece, and a support portion coupled to the working body portion configured for extending within elements of a tool body, wherein the support portion includes first and second end portions and an intermediate portion, wherein the intermediate portion includes surfaces for engaging portions on the tool body, and the first end portion includes a first surface configuration and the second end portion includes a second surface configuration complementary to the first surface configuration, wherein the support portion includes an edge surface opposite the working body portion wherein the edge surface includes a plurality of straight surfaces and a plurality of arcuate surfaces, and wherein the edge surface includes a plurality of walls defining a plurality of semicircular openings.--
--97. (amended) A removable carrier section for one or more diamond matrix working elements for a diamond cutting tool, the carrier configured to be removably supported on a core for a diamond cutting tool for forming the diamond cutting blade, the carrier comprising a working body portion having an arcuate surface for receiving one or more wherein the support portion includes an edge surface opposite the working body portion wherein the edge surface includes a plurality of straight surfaces and a plurality of arcuate surfaces, and wherein the edge surface includes a plurality of walls defining a plurality of semicircular openings.--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 81, 87, and 97 are allowable for setting forth a removable carrier for working elements of a working tool comprising a working body configured to receive the working elements and a support portion connected to the working body, wherein the support portion includes first and second opposite side surfaces, and wherein the first side surface includes a geometry different from a geometry of the second side surface such that first and second removable carriers placed side-by-side can move toward each other in a plane so that a first side surface geometry on the first removable carrier can fit with a second side surface geometry on the second removable carrier, wherein the support portion includes an edge surface opposite the working body portion wherein the edge surface includes a plurality of straight surfaces and a plurality of arcuate surfaces, and wherein 
For example, Chen (2012/0132052) teaches a removable carrier for working elements (cutting teeth 22) of a working tool comprising a working body 20 configured to receive the working element and a support portion 24 connected to the working body, wherein the support portion includes first and second opposite side surfaces (two ends of the removable carrier).  
However,  Chen does not teach wherein the first side surface includes a geometry different from a geometry of the second side surface such that first and second removable carriers placed side-by-side can move toward each other in a plane so that a first side surface geometry on the first removable carrier can fit with a second side surface geometry on the second removable carrier, wherein the support portion includes an edge surface opposite the working body portion wherein the edge surface includes a plurality of straight surfaces and a plurality of arcuate surfaces, and wherein the edge surface includes a plurality of walls defining a plurality of semicircular openings.
Blanchard (1,306,741) teaches a removable carrier 2 for working elements (cutting teeth) of a working tool comprising a working body (outer edge portion) configured to receive the working element (cutting teeth ) and a support portion 2 connected to the working body, wherein the support portion includes first and second opposite side surfaces (two ends of the segment 2), and wherein the first side surface includes a geometry 3 different from a geometry 4 of the second side surface, wherein 
However, Blanchard does not teach the edge surface having a plurality of arcuate surfaces, and a plurality of walls defining a plurality of semicircular openings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutting discs of general interest are cited in form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHONG H NGUYEN/Examiner, Art Unit 3724